DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 7/12/2022 is acknowledged.
Claims 9-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7/12/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham (U.S. Patent Application Publication No. US 2016/0331461.
	Regarding independent claim 1, Cheatham reference discloses applicant’s claimed patient drape (104), comprising: 
a flexible substrate (104) configured to cover a portion of a patient (Figure 1, paragraph 0024); and
a plurality of indicator lights (106) attached (paragraph 0032 describes the sensor assembly including electronics embedded in or in contact with the surgical drape and LEDs are examples of electronics and paragraph 0034 describes the electronic circuitry configured to receive a sensed signal from sensor assembly associated with physiological characteristics of the patient) to the flexible substrate (104), wherein each of the indicator lights actuates to a lit condition in response to a magnetic field or radiofrequency (RF) emanating from within the patient (paragraph 0099 discloses electromagnetic sensors, such electromagnetic sensors are fully capable of sensing electromagnetic field or radiofrequency emanating from within the patient).
Regarding claim 2, Cheatham reference, presented above, discloses applicant’s claimed patient drape device comprising all features as recited in these claims, further comprising:
one or more electromagnets or RF receivers (paragraph 0030 and 0106) attached to the flexible substrate (104).
Regarding claim 3, Cheatham reference, presented above, discloses applicant’s claimed patient drape device comprising all features as recited in these claims, wherein the flexible substrate (104) includes one shape to align the patient drape device to the patient’s body (Figure 1 illustrates the flexible drape 104 includes rectangular shape which align to the patient drape device to patient’s body).
Regarding claim 4, Cheatham reference, presented above, discloses applicant’s claimed patient drape device comprising all features as recited in these claims, wherein the flexible substrate (104) is configured to cover a chest of the patient (see Figure 1).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786                                                                                                                                                                                                        5-